Citation Nr: 1017164	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-15 157 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
thoracolumbar spine disability.  

2.  Entitlement to an effective date prior to February 9, 
2001, for the grant of service connection for a thoracolumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2005 
and February 2006 rating decisions of the Appeals Management 
Center (AMC) and the Cheyenne, Wyoming Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for a thoracolumbar spine 
disability, rated 40 percent, effective from February 9, 
2001.  

The issue of entitlement to a rating in excess of 40 percent 
for a thoracolumbar spine disability is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.  A May 2000 Board decision upheld the RO's August 1998 
rating decision denying the Veteran's claim of service 
connection for a low back disability.  

2.  After the May 2000 Board decision, the first 
communication from the Veteran seeking to reopen a claim of 
service connection for a low back disability was received 
February 9, 2001.  


CONCLUSION OF LAW

An effective date earlier than February 9, 2001 is not 
warranted for the award of service connection for the 
Veteran's thoracolumbar spine disability.  38 U.S.C.A. 
§§ 5101, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Since the May 2005 rating decision that is on appeal granted 
service connection for a thoracolumbar spine disability and 
an effective date for the award, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2003), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
April 2006 statement of the case (SOC) provided notice on the 
"downstream" issue of an earlier effective date for the 
award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond.  Neither he nor his representative 
has alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran's treatment records and Social Security 
Administration (SSA) records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
Veteran has not identified any such evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A May 2000 Board decision upheld an August 1998 RO rating 
decision denying the Veteran's claim of entitlement to 
service connection for a low back condition.  He did not 
appeal that decision to the United States Court of Appeals 
for Veterans Claims.  Hence, the May 2000 Board decision is 
final based on the evidence then of record, and subject to 
revision only by a motion to establish clear and unmistakable 
error (CUE) in the decision under 38 U.S.C.A. §§ 5109A, 7111, 
or by a motion for reconsideration of the decision.  The 
Veteran has not filed a CUE motion or a motion for 
reconsideration as to the May 2000 decision.  Accordingly, 
the May 2000 Board decision is a legal bar to an effective 
date of service connection for a thoracolumbar disability 
prior to the date of issuance of that decision.  See 
38 U.S.C.A. §§ 5109A, 7104; see also Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  

The Veteran's claim to reopen a claim of service connection 
for a low back condition was received by the RO on February 
9, 2001.  [Inasmuch as it was received after the May 2000 
Board decision, it may not be found to have been submitted in 
connection with a pending claim, and does not fall within the 
purview of 38 C.F.R. § 3.156(b).]  The only question before 
the Board at this time is whether subsequent to the May 2000 
Board decision, but prior to February 9, 2001, he 
communicated an intent to reopen his claim seeking service 
connection for a low back condition.  There is nothing in the 
record to suggest that he did so.  Nothing in the claims file 
received during this time period may be construed as a formal 
or informal claim seeking to reopen the claim of service 
connection for a low back condition.  The Veteran has not 
alleged that he submitted an earlier application to reopen 
the claim.  

As the Veteran's claim to reopen the claim of service 
connection for a low back condition was received on February 
9, 2001, and no informal claim to reopen the claim was 
received in the interim since the May 2000 Board decision, 
the earliest effective date possible for the grant of service 
connection under governing law and regulations, outlined 
above, is the February 9, 2001 date assigned.  Accordingly, 
as a matter of law, the appeal seeking an effective date 
prior to February 9, 2001 for the grant of service connection 
for a thoracolumbar spine disability must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to February 9, 2001 for the grant of 
service connection for a thoracolumbar spine disability is 
denied.  




REMAND

The February 2006 rating decision on appeal continued the 
rating for the Veteran's service-connected thoracolumbar 
disability.  Correspondence from the Veteran received in 
March 2006 expresses disagreement with the decision, and is 
reasonably interpreted as a (timely) notice of disagreement 
with the 40 percent rating.  The RO has not issued a SOC in 
the matter, and the Board is required to remand the matter 
for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  This matter is not before the Board at this 
time, and will only be before the Board if the Veteran timely 
files a substantive appeal after a SOC is issued.  

Accordingly, the case is REMANDED for the following action:

The RO should review their determination 
regarding the rating assigned for the 
Veteran's thoracolumbar spine disability, 
and issue an appropriate SOC in the matter 
of entitlement to a rating in excess of 40 
percent for a thoracolumbar spine 
disability.  He should be advised of the 
time limit for perfecting his appeal, and 
afforded the opportunity to do so.  If an 
increased rating remains denied, and the 
Veteran timely perfects an appeal in the 
matter, the case should then be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


